Case 8:18-cr-O0605-PX Document1 Filed 12/10/18 Page 1 of

    
 
 

FILED
U.S. DISTRICT COURS
M: USAO2018R00565 7 mb 6
&) ———— BISTRICT OF MARYLANS

IN THE UNITED STATES DISTRICT COURTS 19 PK 4:29
FOR THE DISTRICT OF MARYLAND |

     
  

CLERK'S OFFICE
Al GREER iT
UNITED STATES OF AMERICA il .
* BY. ; DEPUTY
Vv. " CRIMINAL NO. —
* “DX LE or GOS
ROBERT JACOB EBERLE, * (Theft of Firearms, 18 U.S.C.
* §§ 922(u), 924(m); Possession of Stolen
Defendant - Firearms, 18 U.S.C. §§ 922(j),
e 924(a)(2); Felon in Possession of
¥ Firearm, 18 U.S.C. § 922(g)(1);
= Forfeiture, 18 U.S.C. § 924(d),
* 28 U.S.C. § 2461(c))
*
KRREREEE
INDICTMENT
COUNT ONE
(Theft of Firearms)

The Grand Jury for the District of Maryland charges that:
At all times relevant to this Indictment:
Introduction

l. Company A was a federally licensed firearms dealer located in Lexington Park,
St. Mary’s County, Maryland. Company A offered for sale a wide selection of handguns,
including semi-automatic handguns and revolvers, in a variety of calibers.

2. Company A’s inventory included handguns from a variety of manufacturers, such
as Bersa, Glock, Kimber, Sig Sauer, Smith and Wesson, Springfield, and Taurus. Company A
also sold long guns and assault rifles from a variety of manufacturers, such as Benelli, Beretta,

Kel-Tec, Mossberg, MarineGuard, Persvader, Remington, and Stoeger.
Case 8:18-cr-O0605-PX Document1 Filed 12/10/18 Page 2 of 9

The Charge

3. On or about July 21, 2018, in the District of Maryland, the defendant,

ROBERT JACOB EBERLE,

did knowingly steal and unlawfully take and carry away firearms from the premises of Company

A, including:

a.
b.
c.
d.
MG640137;
e.
548013972;
£,
g.
53530275;
h.
$3643886;

j.

one Sig Sauer P90 9mm-caliber pistol, bearing serial number 26C007486;
one Kimber SOLO 9mm-caliber pistol, bearing serial number $1142195;
one Bersa BP966 9mm-caliber pistol, bearing serial number E39426;

one Springfield XDM .45-caliber pistol, bearing serial number

one Sig Sauer Scorpion .45-caliber pistol, bearing serial number

one Taurus 709 9mm-caliber pistol, bearing serial number TJR30516;

one Springfield XDS .40s&w-caliber pistol, bearing serial number

one Springfield XDS 9mm-caliber pistol, bearing serial number

one Glock 43 9mm-caliber pistol, bearing serial number BGKR712;

one Smith and Wesson SHIELD 9mm-caliber pistol, bearing serial

number HZC4634; and

k.

one Bersa THUNDER .380-caliber pistol, bearing serial number H99106,
Case 8:18-cr-O0605-PX Document1 Filed 12/10/18 Page 3 of 9

which at the time were in the business inventory of Company A and previously had been shipped

and transported in interstate and foreign commerce.

18 U.S.C. § 922(u)
18 U.S.C. § 924(m)
18 U.S.C. §2
Case 8:18-cr-O0605-PX Document1 Filed 12/10/18 Page 4 of 9

COUNT TWO
(Possession of Stolen Firearms)

The Grand Jury for the District of Maryland further charges that:

Ll. Paragraphs | and 2 of Count One are incorporated here.

2. On or about July 21, 2018, in the District of Maryland, the defendant,
ROBERT JACOB EBERLE,

did knowingly receive, possess, conceal, store, barter, sell, and dispose of any stolen firearms, to

wit:

a. one Sig Sauer P90 9mm-caliber pistol, bearing serial number 26C007486;

b. one Kimber SOLO 9mm-caliber pistol, bearing serial number $1142195;

c. one Bersa BP966 9mm-caliber pistol, bearing serial number E39426;

d. one Springfield XDM .45-caliber pistol, bearing serial number
MG640137;

é. one Sig Sauer Scorpion .45-caliber pistol, bearing serial number
548013972;

2 one Taurus 709 9mm-caliber pistol, bearing serial number TJR30516;

g. one Springfield XDS .40s&w-caliber pistol, bearing serial number
$3530275;

h. one Springfield XDS 9mm-caliber pistol, bearing serial number
$3643886;

i. one Glock 43 9mm-caliber pistol, bearing serial number BGKR712;

J. one Smith and Wesson SHIELD 9mm-caliber pistol, bearing serial

number HZC4634; and

k. one Bersa THUNDER .380-caliber pistol, bearing serial number H99106,
Case 8:18-cr-O0605-PX Document1 Filed 12/10/18 Page 5 of 9

which had been shipped and transported in interstate and foreign commerce, knowing and having

reasonable cause to believe that the firearms were stolen.

18 U.S.C. § 922()
18 U.S.C. § 924(a)(2)
18 U.S.C. § 2
Case 8:18-cr-O0605-PX Document1 Filed 12/10/18 Page 6 of 9

COUNT THREE
(Felon in Possession of a Firearm)

The Grand Jury for the District of Maryland further charges that:

On or about July 21, 2018, in the District of Maryland, the defendant,

ROBERT JACOB EBERLE,

having been convicted of a crime punishable by imprisonment for a term exceeding one year, did

knowingly possess in and affecting commerce, firearms, to wit:

a.

b.

c.

d.
MG640137;

e.
548013972;

f.

g.
$3530275;

h.
53643886;

1.

j-

one Sig Sauer P90 9mm-caliber pistol, bearing serial number 26C007486;
one Kimber SOLO 9mm-caliber pistol, bearing serial number $1142195;
one Bersa BP966 9mm-caliber pistol, bearing serial number E39426;

one Springfield XDM .45-caliber pistol, bearing serial number

one Sig Sauer Scorpion .45-caliber pistol, bearing serial number

one Taurus 709 9mm-caliber pistol, bearing serial number TJR30516;

one Springfield XDS .40s&w-caliber pistol, bearing serial number

one Springfield XDS 9mm-caliber pistol, bearing serial number

one Glock 43 9mm-caliber pistol, bearing serial number BGKR712;

one Smith and Wesson SHIELD 9mm-caliber pistol, bearing serial

number HZ.C4634; and
Case 8:18-cr-00605-PX Document1 Filed 12/10/18 Page 7 of 9

k. one Bersa THUNDER .380-caliber pistol, bearing serial number H99106.

18 U.S.C. § 922(g)(1)
Case 8:18-cr-O0605-PX Document1 Filed 12/10/18 Page 8 of 9

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

lL. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the
defendant that the United States will seek forfeiture as part of any sentence in accordance with
18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), in the event of the defendant’s conviction under
Count One, Count Two, and Count Three of this Indictment.

Di As a result of the offenses set forth in Counts One, Two, and Three, the
defendant,

ROBERT JACOB EBERLE,
shall forfeit to the United States of America the firearms identified in those counts and involved

in those offenses.

Substitute Assets
3: If any of the property described above, as a result of any act or omission of any
defendant,
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
&. has been commingled with other property which cannot be subdivided
without difficulty;
Case 8:18-cr-0O0605-PX Document1 Filed 12/10/18 Page 9 of 9

the United States of America shall be entitled to forfeiture of substitute property.

18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)

A TRUE BILL:

SIGNATURE REDACTED ,

Foreperson

 

Lebert b. fax Goin,

Robert K. Hur
United States Attorney

j2~lo-20 (8

Date
